Title: From George Washington to Joseph Reed, 27 December 1778
From: Washington, George
To: Reed, Joseph


  
    Sir.
    Philadelphia Decr 27th 1778
  
  I have had the Honor to receive Your Excellency’s Letter of Yesterday—and I am extremely sorry that it is not in my power to inform the Council, with precision, in the several points of their inquiry. The State supplies of Cloathing hitherto sent to Camp, have been but small and partial. These, I believe, have been generally issued by Officers appointed by the respective states—and comformably to their instructions. It is probable the Genl Officers of their line have had some direction in the matter—to promote a fair & proper distribution. I am equally at a loss as to the prices, at which the Goods have been furnished; but have heard, that they were moderate and  
    
    
    
    reasonable; nor can I tell what allowances have been made the issuing Officers. I would take the liberty to add that there is a Gentleman now in the City, a Mr Moss, who has some Stores under his care from Virginia for the use of her Troops. It is more than probable, if Your Excellency and the Council should judge it material, that You may without difficulty derive from him information—both of the manner and the terms on which the delivery of the Articles in his hands is conducted. I have the Honor to be with great esteem & respect Yr Excellys Most Obedt & Most Hble sert

  G.W.

